Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the a Pre-Effective Amendment No.3 to Registration Statement (Form S-1) pertaining to the registration of 21,578,753 shares of common stock of Tianyin Pharmaceutical Co., Inc. (formerly Viscorp, Inc.), of our report dated September 13, 2008 with respect to the financial statements of Tianyin Pharmaceutical Co., Inc. for the years ended June 30, 2008 and 2007, and our report dated April 28, 2009 with respect to the financial statements of
